   Case: 1:19-cv-03954 Document #: 35 Filed: 01/24/20 Page 1 of 10 PageID #:81



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


MARK SINGER                              )
                                         )
            Plaintiff,                   )
                                         )
                                         )
                                         )
      v.                                 ) No. 19 C 3954
                                         )
                                         )
CITY OF CHICAGO,                         )
                                         )
            Defendant.                   )
                                         )
                                         )


                      Memorandum Opinion and Order

     Plaintiff     Mark   Singer    alleges    that   the   City    of   Chicago

violated his constitutional rights under the Fifth and Fourteenth

Amendments and Illinois law by failing to inform him of the

procedures required to recover property seized from his home, and

by disposing of some of that property without just compensation.

The complaint alleges that in October of 2012, Chicago Police

officers executed arrest and search warrants at plaintiff’s home,

during which they arrested plaintiff and seized camera equipment,

valuable pens and pencils, and rare, lawfully-possessed firearms.

In total, plaintiff’s seized property was allegedly worth hundreds

of thousands of dollars. Although the criminal charges against
   Case: 1:19-cv-03954 Document #: 35 Filed: 01/24/20 Page 2 of 10 PageID #:81



plaintiff were dismissed in June of 2014, the seized property was

not returned to him, nor was he told how to recover it.

        After learning in the spring of 2018 that the Chicago Police

Department’s       Evidence       &    Recovered          Property    Section        had   been

holding     his    property       during       the        pendency    of    his      criminal

proceedings, plaintiff visited that office and discovered that

some of his property had been destroyed, lost, or sold. Indeed,

plaintiff alleges that the City has a policy of destroying,

confiscating,      or    selling        property      not     claimed      by    a   criminal

defendant within thirty days of the defendant’s final court date.

Plaintiff ultimately obtained court orders for the release of the

property remaining in the City’s possession, but as of the date of

his complaint, only a portion of that property had been returned

to him.

        The City seeks dismissal of plaintiff’s constitutional claims

on the grounds that: 1) the City’s alleged policy of requiring a

court      order     before           releasing       seized         property        is     not

unconstitutional         as   a       matter   of     law;     2)     plaintiff       has    no

constitutional right to an individualized explanation of how to

recover     his    property,          since        that     information         is   publicly

available; and 3) the Fifth Amendment takings clause does not apply

when the government seizes private property in the exercise of its

police    power.    In    addition,       the       City     argues    that      plaintiff’s

constructive bailment claim under Illinois law must be dismissed

                                               2
   Case: 1:19-cv-03954 Document #: 35 Filed: 01/24/20 Page 3 of 10 PageID #:81



because no bailor-bailee relationship exists between plaintiff and

the City. For the following reasons, the motion is granted in part.

     I    begin   with   plaintiff’s     takings    claim   under    the   Fifth

Amendment, which fails for the straightforward reason that the

takings clause “does not apply when property is retained or damaged

as a result of the government’s exercise of its authority pursuant

to some power other than the power of eminent domain.” Johnson v.

Manitowoc County, 635 F.3d 331, 336 (7th Cir. 2011). That is

precisely what is alleged to have occurred here. Plaintiff states

that his property was seized pursuant to a search warrant, and

nothing in his complaint challenges the validity of the warrant or

the City’s acquisition of his propriety in the first instance.

Plaintiff acknowledges that in Bennis v. Michigan, 516 U.S. 442,

452 (1996), the Supreme Court held that “[t]he government may not

be required to compensate an owner for property which it has

already   lawfully    acquired    under    the   exercise    of   governmental

authority other than the power of eminent domain.” But he argues

that Bennis does not apply because the City continued to hold his

property past the point of any legitimate exercise of its police

power. See Resp. at 7. By plaintiff’s lights, the City’s continued

possession of his property beyond any possible need to use it in

criminal proceedings transformed an initially lawful seizure into

“the naked exercise of eminent domain.” Id. If there is any

authority for this theory, however, plaintiff has not cited it.

                                       3
   Case: 1:19-cv-03954 Document #: 35 Filed: 01/24/20 Page 4 of 10 PageID #:81



     The only case plaintiff invokes in support of his takings

claim, Conyers v. City of Chicago, 162 F. Supp. 3d 737 (N.D. Ill.

2016), does not avail him. In Conyers, the court rejected the

plaintiffs’ second attempt to state an actionable takings claim

based on the City’s “policies pertaining to the destruction of

retained personal property” of inmates at the Cook County Jail.

Id. at 740. The court had rejected a previous iteration of the

claim in Conyers v. City of Chicago, 2015 WL 1396177 (N.D. Ill.

Mar. 24, 2015), concluding that because the gravamen of the

plaintiffs’       complaint     was      “that      the    City     destroyed          [the

plaintiffs’] property without adequate notice” of the procedures

for reclaiming it, their claim sounded in due process, not the

takings clause. Id. at *4. So it is here. And while the Conyers

court’s successive dismissals of the plaintiffs’ takings claim

rested on different grounds than the one the City now asserts,

nothing in its analysis suggests a way around the rule of Bennis

and Johnson on the facts alleged in the complaint.

     Plaintiff’s         due   process      claim    requires       a    more    nuanced

analysis.    At    the    outset,      it   bears      recalling        that    when    an

individual’s      property     is     seized,    due      process       requires   both

adequate notice of the process for reclaiming the property as well

as adequate procedures for doing so before the individual may be

deprived of his or her interest in the property. See Gates v. City

of Chicago, 623 F.3d 389, 405 (7th Cir. 2010). Here, plaintiff

                                            4
   Case: 1:19-cv-03954 Document #: 35 Filed: 01/24/20 Page 5 of 10 PageID #:81



challenges both the adequacy of the notice he received and the

adequacy of the procedures themselves, relying on Gates for both

dimensions of his claim.

     In Gates, as in this case, the plaintiffs asserted due process

claims based on their inability to retrieve property confiscated

from them upon their arrest. They alleged that the “Notice to

Property    Owner     or   Claimant”          forms   they     received      provided

instructions for recovering property that were both misleading and

impossible to follow in that they required the plaintiffs to

present documents they were unable to obtain and to seek orders

the City conceded it might not honor. See id. at 396-96, 411. The

court rejected the City’s argument that the notice form was

adequate under City of West Covina v. Perkins, 525 U.S. 234 (1999),

which   held   that    local   entities        are    not    required   to   provide

“detailed and specific instructions or advice to owners who seek

return of property lawfully seized but no longer needed for police

investigation or criminal prosecution.” Gates, 623 F.3d at 397

(quoting West Covina, 525 U.S. at 236). The court acknowledged

that under West Covina, the City was not required to provide

“individualized       notice   of   any       publicly      available     state   law

remedies for the return of their property,” id. at 399, but pointed

to evidence that “[t]he procedures the police department actually

employed are not available in documents that are published and

generally available,” and were “revealed nowhere except possibly

                                          5
    Case: 1:19-cv-03954 Document #: 35 Filed: 01/24/20 Page 6 of 10 PageID #:81



in the Police Department’s General Orders,” id. at 400. The court

concluded     that   “[a]lthough      West   Covina     controls    as    to      the

procedures set forth in state statutes [requiring that arrestees

be informed of the fact of the seizure and provided an inventory

of the items seized], it does not control as to the City’s

additional difficult-to-access police department rules.” Id. at

399.

       In this case, the City argues that West Covina forecloses

plaintiff’s claim for deficient notice because he does not allege

that he was required to invoke any procedures other than those

generally available under Illinois statutory law, citing 725 ILCS

5/108 (“Section 108”). It is true that under West Covina, plaintiff

was not entitled to notice of procedures available pursuant to

state law. But plaintiff challenges not only the City’s failure to

notify him of its requirement that he obtain the court order

contemplated in Section 108,1 but also the City’s failure to inform

him of its alleged policy of destroying, confiscating, or selling

property “not claimed by a criminal defendant within 30 days of

his or her final court date.” Compl. at ¶ 11. The City does not


1 Section 108-11 of the Illinois Code provides that after seized
property has been returned to the court, “[t]he court before which
the instruments, articles or things are returned shall enter an
order providing for their custody pending further proceedings.”
725 ILCS 5/108-11. Neither this provision nor any other the parties
cite addresses who bears the burden of seeking such an order, nor
is it clear whether the City obtained one prior to disposing of
the property seized in this case.
                                        6
   Case: 1:19-cv-03954 Document #: 35 Filed: 01/24/20 Page 7 of 10 PageID #:81



argue that anything in Section 108 (or any other source of law)

establishes procedures relating to such a policy. Accordingly, if

that policy exists and was implemented to deprive plaintiff of his

property rights, plaintiff was entitled to notice. See Gates, 623

F.3d at 399 (citing Memphis Light, Gas & Water Division v. Craft,

436 U.S. 1 (1978)).

     The City further argues that the procedures codified in

Section 108 are constitutionally adequate in substance. The City

insists that requiring plaintiff to obtain a court order to recover

his property (and to prevent the City from disposing of it in the

meantime) did not violate due process because it did not impose an

undue burden on him. In the City’s view, Gates “simply did not

address” whether requiring a property owner to obtain a Section

108 order to recover his or her property is consistent with due

process. Reply at 2. The City is mistaken. The Gates court held

that to the extent the City requires property owners “to seek a

court order releasing their property (an order the City admittedly

will not honor in certain cases) then those procedures may not

comport with due process,” noting that such a procedure “improperly

places on the arrestee the burden of proof to establish that he

had a lawful right to the property.” 623 F.3d at 411 (citing

McClendon v. Rosetti, 460 F.2d 111 (2d Cir. 1972)). And while the

City faults plaintiff for waiting four years before seeking to

recover his property, if the complaint is taken at face value,

                                       7
   Case: 1:19-cv-03954 Document #: 35 Filed: 01/24/20 Page 8 of 10 PageID #:81



then some portion of plaintiff’s property may have been lost to

him as soon as a month after his criminal proceedings ended,

pursuant   to   a   policy   he   had   no   knowledge    of   and   could       not

reasonably have discovered. Plaintiff’s due process claim is not

appropriate for dismissal on these facts.

     This leaves plaintiff’s claim for constructive bailment under

Illinois, which the City seeks to dismiss on the ground that no

bailment relationship is created when law enforcement effectuates

a seizure of personal property. As plaintiff acknowledges, a

bailment ordinarily arises out of a contractual relationship.

“Under Illinois law, a ‘bailment is the delivery of property for

some purpose upon a contract, express or implied, that after the

purpose has been fulfilled, the property shall be redelivered to

the bailor, or otherwise dealt with according to his directions,

or kept until he reclaims it.’” Toll Processing Servs., LLC v.

Kastalon, Inc., 880 F.3d 820, 827 (7th Cir. 2018). Plaintiff’s

theory in this case, however, is that a bailment arose out of

operation of law, relying on Chesterfield Sewer & Water, Inc. v.

Citizens Ins. Co. of N.J., 207 N.E.2d 84, 86 (Ill. App. Ct. 1965);

American Ambassador Casualty Co. v. City of Chicago, 563 N.E.2d

882, 884-85 (Ill. App. 1990); and Zissu v. IH2 Prop. Illinois,

L.P., 157 F. Supp. 3d 797, 802 (N.D. Ill. 2016). It is true that

in these cases, which comprise a range of factual scenarios, the

courts held that a constructive bailment could arise absent an

                                        8
     Case: 1:19-cv-03954 Document #: 35 Filed: 01/24/20 Page 9 of 10 PageID #:81



agreement. But none supports a bailment theory premised on a law

enforcement seizure. Moreover, courts that have addressed bailment

claims in that context have rejected them. See, e.g., Fikes v.

Whitesell, No. 4:11-CV-00034-TWP, 2011 WL 5025523, at *5 (S.D.

Ind. Oct. 20, 2011) (“courts have routinely ruled that police

seizures do not create bailment relationships”)(citing Alde, S.A.

v. U.S. 28 Fed. Cl. 26, 30 (1993) (cases addressing implied

bailment “evince a uniform reluctance to find an implied bailment

contract ...where plaintiff’s property has been seized pursuant to

the Government’s exercise of its police power”(citing cases));

Scope Enterprises, Ltd. v. United States, 18 Cl. Ct. 875, 884

(1989) (seizure by Customs Service of money used in unlawful export

of   military     and   high   technology     did   not    result   in   bailment

agreement); and Campbell v. Chappelow, 95 F.3d 576, 580 (7th Cir.

1996) (finding “no authority supporting [the plaintiffs’] argument

that the concept of bailment applies” in the context of a seizure

by law enforcement pursuant to a warrant). Although Illinois courts

apparently have yet to confront the issue, I am not persuaded that

they would recognize a constructive bailment on the facts of this

case.

        For the foregoing reasons, defendant’s motion to dismiss is

granted in part. Plaintiff’s claim under the Fifth Amendment’s

takings clause and his claim for constructive bailment under

Illinois law are dismissed.

                                         9
  Case: 1:19-cv-03954 Document #: 35 Filed: 01/24/20 Page 10 of 10 PageID #:81




                                           ENTER ORDER:




                                           ________________________
                                           Elaine E. Bucklo
                                           United States District Judge

Dated: January 24, 2020




                                      10
